a p
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | le

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
Vv. ' (For Offenses Committed On or After November 1, £987)

Constancio Teran-Galindo Case Number: 3:20-mj-20002 ~

Chloe S. Dillon

Defendant ‘8 Attorney Fi }
REGISTRATION NO. 93530298 LE D

THE DEFENDANT: oe JAN O7 2029

& pleaded guilty to count(s) 1 of Complaint at

So OS SISTHICT GOURT
Sy Orne DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

L] was found guilty to count(s)

 

 

 

 

 

 

after a plea of not guilty. EeUTY
oe Accordingly, the defendant is adjudged guilty of such count(s), which. involve the following offense(s):
' Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
O The defendant has been found not guilty on counit(s)
O Count(s): . dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ALO
Ci TIME SERVED % | Al days

 

Assessment: $10 WAIVED [& Fine: WAIVED

XJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged ir in-case

 

 

  

: IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
-” of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Tuesday, January 7, 2020
Date of Imposition of Sentence

yr

HONORABLE ROBERT N. BLOCK __
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy 3:20-mj-20002

 
